IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 14, 2008
                                 No. 06-51421
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MICHAEL ANTHONY HOLLOWAY

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:06-CR-71-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Michael Holloway was convicted of two charges of possessing cocaine and
cocaine base with intent to distribute, and the district court sentenced him to
serve 262 months in prison and an eight-year term of supervised release.
Holloway appeals his sentence. He contends that his sentence is improper
because this court’s post-Booker1 rulings have effectively reinstated the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          United States v. Booker, 543 U.S. 220 (2005).
                                  No. 06-51421

mandatory sentencing guideline regime condemned in Booker. This argument
is foreclosed. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007). The
judgment of the district court is AFFIRMED.
      We note that there is an apparent clerical error in the judgment. Although
textual portions of the judgment show that Holloway was convicted of two
charges, the portion of the judgment listing the counts of conviction lists one
count only. A review of the rearraignment and sentencing transcripts, as well
as the textual portions of the judgment, shows that the omission of Count 2 from
that portion of the judgment listing the counts of conviction is a clerical error.
Accordingly, this matter is REMANDED TO THE DISTRICT COURT for
correction of the clerical error in the judgment pursuant to FED. R. CRIM. P. 36.




                                        2